Title: From Alexander Hamilton to William S. Smith, 16 April 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. April 16—1800
          
          I have received your letter of the twelfth instant with it’s enclosure—
          You will have a return made, without delay, by the Surgeons of the three regiments of — under your command of the medicine that is wanted, — marking particularly such as is of the most immediate and pressing necessity—
          This I will have procured here and sent on without delay immediately—
          The rest will be procured in the mode pointed out by the S of War—
          You will also have another a return made out of the medicine which is on hand not fit for use.
          Col. Smith—
        